Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 21, 2018

                                            No. 04-18-00341-CV

        IN RE CELADON TRUCKING SERVICES, INC. and Abner Albarez-Carballo

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On May 23, 2018, relators filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition for writ of mandamus in this court no later than July 9, 2018. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on June 21, 2018.



                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CV-A001336D1, styled Lonnie Butler v. Celadon Trucking Services,
Inc. and The Estate of Abner Alejandro Alvarez-Carballo, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Jose A. Lopez presiding.